Citation Nr: 0632908	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953 and from March 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In relevant part, the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In March 2004, the veteran initiated an appeal of both 
issues.  In an October 2004 rating decision, the RO granted 
service connection for tinnitus.  Because the veteran has not 
expressed disagreement with either the assigned rating or 
effective date, the issue is no longer before the Board.  In 
an October 2004 statement of the case, the RO continued the 
denial of service connection for bilateral hearing loss.  The 
veteran timely perfected an appeal of this issue.  

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss is related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If sensorineural hearing loss manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends, in essence, that his hearing loss is 
due to artillery noise in service.  He asserts that he was 
not exposed to such severe noise after service.

Initially, the Board notes that the veteran currently has 
bilateral hearing loss as defined by VA.  In addition, his 
service records show that he served in the 92nd Armored Field 
Artillery Battalion and 216th Field Artillery Battalion; 
therefore, exposure to acoustic trauma is conceded.  Thus, 
the Board must now determine whether the disability had its 
onset in service, manifested to a degree of 10 percent or 
more within one year after separation from service, or is 
otherwise causally related to service.

After review, the Board notes that the veteran's service 
separation examination report does not contain audiometric 
findings needed to determine whether he had hearing loss at 
discharge, and his service medical records do not otherwise 
show hearing loss during service.  In addition, the record 
does not contain complaints or diagnoses of hearing loss for 
many years after separation from service.  In this regard, 
the first mention of hearing loss of record is in an April 
2002 private audiology examination report.  

Given the above, the Board finds that the veteran's bilateral 
hearing loss did not have its onset in service or manifest to 
a degree of 10 percent or more within one year thereafter.

The Board also notes that a September 2003 VA examination 
report reflects the opinion that the veteran's hearing loss 
is not due to military service due to the normal discharge 
audiogram dated in March 1954.  The Board points out that the 
record contains a subsequent discharge examination dated in 
December 1955.  Regardless, as noted above, neither contains 
audiometric findings; they only reflect that the veteran 
scored 15/15 on a whispered voice test, bilaterally.

However, a February 2004 letter from a private physician of 
ear, nose, and throat specialty stated that the veteran has 
high frequency sensorineural hearing loss consistent with 
noise exposure but that it was unclear as to what percentage 
is due to military noise exposure and what percentage is due 
to a career in the mines.  Thus, the physician attributes 
some of the veteran's hearing loss to service.

In addition, an October 2004 letter from a private certified 
audiologist provides the opinion that the veteran's bilateral 
hearing loss is just as likely as not the direct result of 
his combat action during the Korean War in the U.S. Army 
Field Artillery.  Here, without determining whether the 
veteran was, in fact, engaged in combat, the Board observes 
that the audiologist relates his hearing loss to noise 
exposure in service, and noise exposure in service has been 
conceded.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that his bilateral hearing 
loss is related to active service.  Thus, service connection 
is warranted for bilateral hearing loss.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


